 



Exhibit 10.1
SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Second Amendment”)
is made as of the 29th day of July 2005, by and among STYLES MEDIA GROUP, LLC, a
Florida limited liability company (“Purchaser”), SPANISH BROADCASTING SYSTEM
SOUTHWEST, INC., a Delaware corporation (“Seller”), and SPANISH BROADCASTING
SYSTEM, INC., a Delaware corporation (“SBS”).
     WHEREAS, Purchaser and Seller are party to the Asset Purchase Agreement
(the “Agreement”), dated as of the 17th day of August, 2004, which was amended
by an Amendment to Asset Purchase Agreement on March 30, 2005 (“1st Amendment”),
which provides for the sale by Seller to Purchaser of certain radio station
properties and assets as provided under the Agreement, and a Time Brokerage
Agreement (“TBA”) of even date therewith;
     WHEREAS, the Agreement provides for a Closing Date of July 31, 2005
(“Closing Date”);
     WHEREAS, Purchaser and Seller wish to extend the Closing Date.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreement herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND REFERENCES
     Capitalized terms used herein without definition shall have the respective
meanings assigned thereto in the Agreement. All references and rules of
interpretation set forth in the Agreement are incorporated herein by reference.
ARTICLE II
ADDITIONAL PAYMENT; EXTENSION OF CLOSING DATE
     2.1 Additional Payment. As partial consideration for the execution and
delivery of this Second Amendment by Seller, on the date hereof, Purchaser shall
transfer to Seller immediately available funds in the amount of fifteen million
U.S. dollars (U.S. $15,000,000) (the “Additional Payment”) by one or more bank
wires to the account identified on Schedule A hereto on July 29, 2005. The
license renewal for Stations must be filed on or before August 1, 2005. Within
two (2) business days following the grant by the Federal Communications
Commission of the license renewal for each of said Stations (“Renewal Grant”)
Purchaser shall transfer to Seller immediately available funds in the amount of
twenty million U.S. dollars (U.S. $20,000,000) by one or more bank wires to the
account identified on Schedule A hereto. Concurrent with the wiring of the
$15,000,000 set forth above, Purchaser shall also cause to be transferred by one
or more bank wires to the account identified on Schedule A hereto on July 29,
2005 the amount of Four Hundred Thousand Dollars ($400,000.00) representing past
due TBA payments for June and July, 2005 (the “Second Additional Payment”).
Notwithstanding any other provision of this Second Amendment or the Agreement,
if the Additional Payment or the Second Additional

 



--------------------------------------------------------------------------------



 



Payment is not paid in accordance with the previous sentence, this Second
Amendment shall become null and void and shall be treated by all parties hereto
as if it had not been executed or delivered by any such party. If the Closing
occurs, the Additional Payment together with the Deposit previously disbursed to
Seller, including the $14,000,000 Additional Payment under the 1st Amendment,
shall be credited against the Purchase Price. If the Closing fails to occur by
the Closing Date, as modified herein, for any reason and except as provided in
the Agreement (as amended hereby), Seller may retain the Deposit and Additional
Payment and the Agreement shall terminate without any further action.
     2.2 Extension of Closing Date; Filings.
     Notwithstanding the provisions of Section 3.3 of the Agreement and
Section 2.2 of the 1st Amendment, subject to satisfaction of the conditions
precedent set forth in Article 8 and Article 9 of the Agreement, Seller and
Purchaser agree that the Closing Date shall take place on a date that is
designated by Purchaser, which date shall be no later than January 31, 2006.
     2.3. Studio. Purchaser shall retain the right to use the 10280 West Pico
Boulevard studio space rent free until the first to occur of the Closing or the
termination of the Agreement.
     2.4 Termination. Section 11.1.4 is hereby amended in its entirety as
follows: “by either Purchaser or Seller if the Closing has not occurred on or
before January 31, 2006 (the “Termination Date”)”.
ARTICLE III
MISCELLANEOUS
     3.1 Agreement and TBA Ratified. Except as herein expressly amended, the
Agreement and TBA are ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their terms and Purchaser shall
continue to pay Seller in advance the amount of Two Hundred Thousand Dollars
($200,000.00) per month.
     3.2 Meaning of “Agreement”. All references to the Agreement in the
Agreement and the other documents and instruments delivered pursuant to or in
connection therewith shall mean the Agreement as amended hereby and as it may in
the future be amended, restated, supplemented or modified from time to time.
     3.3 Incorporation of Miscellaneous Provisions. This Amendment incorporates
by this reference and shall be governed by the provisions of Sections 14.2
through and including 14.14 of the Agreement as if such provisions appeared in
this Amendment.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Asset Purchase Agreement as of the day and year first above written.

             

2



--------------------------------------------------------------------------------



 





              STYLES MEDIA GROUP, LLC
 
       
 
  By:   /s/ Donald G. McCoy
 
       
 
  Name:   Donald G. McCoy
 
  Title:   President and CEO
 
            SPANISH BROADCASTING SYSTEM SOUTHWEST, INC.
 
       
 
  By:   /s/ Raul Alarcon, Jr.
 
       
 
  Name:   Raúl Alarcón, Jr.
 
  Title:   Chairman of the Board of Directors, Chief Executive Officer and
President
 
            SPANISH BROADCASTING SYSTEM, INC.
 
       
 
  By:   /s/ Raul Alarcon, Jr.
 
       
 
  Name:   Raúl Alarcón, Jr.
 
  Title:   Chairman of the Board of Directors, Chief Executive Officer and
President

3